—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered February 11, 1998, convicting him, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Defendant’s participation in the drug transaction was established by evidence that *66he acknowledged that he was “working” and proceeded to solicit the undercover purchaser’s order for drugs (see, People v Johnson, 266 AD2d 127). Credibility issues were properly presented to the jury and there is no reason to disturb its determinations.
Defendant’s various challenges to the undercover officer’s testimony about the structure of street-level narcotics operations are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the undercover officer was sufficiently experienced to give opinion testimony, and that her testimony was limited, relevant to issues presented at trial, and free of undue prejudice. Concur — Mazzarelli, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.